Citation Nr: 1729947	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-32 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas 

THE ISSUE

Whether there was clear and unmistakable error (CUE) in the denial of service connection for posttraumatic stress disorder (PTSD), to include for accrued benefits purposes, by the March 2003 rating decision that denied the Veteran's initial claim for service connection and the May 2007 rating decision that denied the appellant's claim for accrued benefits. 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army with active duty from January 1951 to December 1952.  Unfortunately, the Veteran died in September 2006.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In March 2003, the Atlanta, Georgia, RO denied, among other things, entitlement to service connection for PTSD.  An October 2004 Board decision denied service-connection for PTSD.  On September 29, 2006, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's October 2004 decision.  In October 2006, the Court was informed that the Veteran had died in September 2006.  Accordingly, the Court revoked its order affirming the Board's October 2004 decision and also vacated the Board's decision.  Subsequently, as a result of the Veteran's death, the Board dismissed the Veteran's appeal in February 2007. 

The appellant filed a claim for entitlement to accrued benefits in October 2006.  A May 2007 rating decision denied the appellant's claim for death benefits to include a claim for accrued benefits.  The claim for CUE in the denial of service connection for PTSD, to include for accrued benefits purposes, was received in May 2010 and denied in an October 2010 rating decision from which this appeal follows.  The Board has construed the appellant's claim of CUE to include both the rating decision that denied the Veteran's original claim in March 2003, and the rating decision that denied her claim for accrued benefits in May 2007, and has revised the issue on appeal accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant, the Veteran's surviving spouse, may not assert a freestanding CUE claim out of the context of a Dependency and Indemnity Claim (DIC) claim under 38 U.S.C.A. § 5109A if the Veteran had not already filed such a claim at the time of his death.  

2.  At the time of the Veteran's death, the Veteran had not filed a claim of CUE with respect to the VA's denial of his claim for service connection for PTSD because he had appealed the Board's adverse decision to the Court, and was waiting for a decision from the Court at the time of his death.

3.  The appellant is also not legally entitled to pursue a claim alleging CUE for the denial of service connection for PTSD in the March 2003 rating decision as the Court's action in vacating the Board decision that had affirmed the March 2003 rating decision's denial of the claim, also acted to nullify the previous merits adjudication by the RO that had been subsumed in the Board's decision.  The claim was therefore returned to pending status and the March 2003 decision is not a final decision that can be the subject of a claim of CUE.

4.  While the Board finds that the claim for service connection for PTSD could be considered in pending status at the time of the Veteran's death and therefore the basis of an accrued benefits claim, after the appellant's claim for entitlement to accrued benefits was adjudicated and denied in a May 2007 rating decision, the record does not reflect the filing of a timely substantive appeal.  To the extent her current claim may be construed as a freestanding CUE claim to assert CUE with respect to the May 2007 rating decision denial of the claim, such a claim of CUE is also barred as a matter of law.


CONCLUSIONS OF LAW

1.  The appellant is not legally entitled to pursue a claim alleging CUE arising out of the March 2003 rating decision's denial of the claim for service connection for PTSD because the appellant may not pursue a freestanding CUE claim outside the context of a DIC claim; the Veteran had not pursued a claim of CUE with respect to this claim at the time of his death; and the March 2003 rating decision had been nullified by the Court's decision to vacate the Board decision that had affirmed the March 2003 rating decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016); See also, Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998).

2.  While the Veteran's claim for service connection for PTSD could be considered in pending status at the time of the Veteran's death and therefore the basis of an accrued benefits claim, after the appellant's claim for accrued benefits was adjudicated and denied in a May 2007 rating decision, the record does not reflect the filing of a timely substantive appeal, and the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

3.  To the extent appellant's current claim may be construed as a freestanding CUE claim to assert CUE with respect to the May 2007 rating decision's denial of the claim for accrued benefits, such a claim is also barred as a matter of law.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016); See also, Haines v. West, 154 F. 3d 1298 (Fed. Cir. 1998). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has certain notice and assistance obligations to claimants.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  At the outset, the Board notes that a request for reversal or revision of a prior decision based on CUE is not a claim, but rather a collateral attack on a prior decision.  Accordingly, one requesting such reversal or revision is not a claimant within the meaning of the Veterans Claim Assistance Act of 2000 (VCAA) and therefore, it does not apply in CUE adjudications.  Livesay v. Principi, 15 Vet. App. 165 (2001).

II.  The Claim of CUE with respect to the Denial of Service Connection for PTSD, to include for Accrued Benefits Purposes

As stated above, a March 2003 rating decision by the Atlanta RO denied, among other things, the Veteran's claim for entitlement to service connection for PTSD.  In an October 2004 Board decision, the Veteran's claim for entitlement to service connection for PTSD was again denied.  On September 29, 2006, the Court affirmed the Board's decision.  However, in October 2006, the Court was provided with notification from the Veteran's representative that the Veteran had died in September 2006 and requested that the claim be dismissed.  Accordingly, the Court revoked its September 2006 affirmance and vacated the Board's October 2004 decision.  Subsequently, the Board dismissed the Veteran's appeal in February 2007.  

First and most importantly, pursuant to Haines v. West, 154 F. 3d 1298 (Fed. Cir. 1998), an appellant may not assert CUE for the purpose of survivor benefits.  The Federal Circuit noted that while the provisions of 38 U.S.C.A. § 5112 (West 2014) provided a surviving spouse a limited right to seek payment of VA benefits "due and unpaid" at the time of the Veteran's death, it did not provide any express authorization to pursue a CUE issue outside of the context of a claim for DIC.  Similarly, the provisions of 38 U.S.C.A. § 5109A (West 2014) only provided express standing to pursue CUE to a "claimant," which does not include a surviving spouse in the context of non-DIC claims.  Rusick v. Gibson, 760 F. 3d 1342 (Fed. Cir. 2014) (holding that Haines still stands for the proposition that a survivor cannot initiate a freestanding CUE claim under section 5109A if the Veteran had not already filed such a claim).  A review of the record reveals that at the time of the Veteran's death, the Veteran had not filed a claim of CUE with respect to the VA's denial of his claim for service connection for PTSD because he had appealed the Board's adverse decision to the Court, and was in the process of waiting for a decision from the Court at the time of his death.  Consequently, since there was no CUE claim pending at the time of the Veteran's death, the Board finds that the appellant does not having standing to bring a CUE claim with respect to the March 2003 rating decision. 

The appellant is also not legally entitled to pursue a claim alleging CUE for the denial of service connection for PTSD in the March 2003 rating decision because the Court's action in vacating the Board decision that had affirmed the March 2003 rating decision's denial of the claim, also acted to nullify the previous merits adjudication by the RO that had been subsumed in the Board's decision.  The claim was therefore returned to pending status and the March 2003 decision is not a final decision that can be the subject of a claim of CUE.  38 U.S.C.A. §§  7105, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2016).  

While the Board finds that the claim for service connection for PTSD could be considered in pending status at the time of the Veteran's death and therefore the basis of an accrued benefits claim, after the appellant's claim for entitlement to accrued benefits was adjudicated and denied in a May 2007 rating decision, the record does not reflect the filing of a timely substantive appeal.  In addition, to the extent her current claim may be construed as a freestanding CUE claim to assert CUE with respect to the May 2007 rating decision denial of the accrued benefits claim, the Board finds that such a claim of CUE is also barred as a matter of law pursuant to Haines.

Therefore, the Board finds that to the extent appellant is claiming CUE with respect to the March 2003 rating decision that originally denied the claim for service connection for PTSD and the May 2007 rating decision that denied the claim for accrued benefits purpose, her claim is found to be without legal merit and subject to denial as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of CUE in the denial of service connection for PTSD, to include for accrued benefits purposes, by the March 2003 rating decision that denied the Veteran's initial claim for service connection and the May 2007 rating decision that denied the appellant's claim for accrued benefits, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


